Citation Nr: 0601815	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-28 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2002, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for Type 
2 diabetes mellitus. 

In December 2004, the Board remanded the case to the RO for 
further development.  The case was recently returned to the 
Board for appellate consideration. 


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The competent and probative medical evidence establishes 
that the veteran's Type 2 diabetes mellitus is not been 
linked to active service on any basis, including as secondary 
to herbicide exposure.


CONCLUSION OF LAW

Type 2 diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
or aggravated therein, including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the date this claim for service 
connection originated at the RO.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The November 2002 rating decision, the September 2003 
statement of the case and the September 2005 supplemental 
statement of the case apprised the veteran of the information 
and evidence needed to substantiate the claim, applicable law 
in adjudicating the appeal, and the reasons and bases for 
VA's decision.  Furthermore, these documents outline the 
specific evidence that was considered when the determinations 
were made.  In addition, in February 2002 and December 2004 
letters, the veteran was informed of the provisions of the 
VCAA and was advised to identify any evidence in support of 
the claim that had not been obtained.  

Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to service 
connection for diabetes mellitus.  Together the February 2002 
and December 2004 letters specifically informed the veteran 
that VA would obtain pertinent federal records.  The veteran 
was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication and as a result the timing of the notice does 
comply with the express requirements of the law as discussed 
in Pelegrini.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of this claim.  The Board notes that the December 
2004 letter had a specific reference on page 2 that, in 
essence, invited him to submit any evidence he may have that 
pertained to the claim and was an adequate presentation of 
the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and that he was provided a single notice covering 
all content requirements expressly, albeit not before the 
initial determination, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained service medical records, private 
treatment records, VA medical records and pertinent VA 
medical opinions.  The veteran also assisted through 
identifying relevant evidence which the RO obtained.  Thus, 
the Board finds the development is adequate when read in its 
entirety and that it satisfied the obligations established in 
the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim for service connection.  Relevant 
clinical records are included in the file.  VA's duty to 
assist the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issue on the merits.


Analysis

Service connection may be established on a "direct" basis 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304 (pertaining to requirements for "direct" 
service connection).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain diseases such as diabetes mellitus and 
endocrinopathies may be presumed to have been incurred in or 
aggravated by service if manifest to the required degree 
during the applicable period.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  In addition, Type 2 diabetes 
mellitus may be presumed to have bene incurred in service 
based upon herbicide exposure during Vietnam service during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  It is the obligation of VA to render a 
decision which grants every benefit that can be supported in 
law while protecting the interests of the Government, with 
due consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The record will be evaluated with these principles, mindful 
of the veteran's main contentions that he developed diabetes 
mellitus as a result of his exposure to herbicides in 
Vietnam, and that diabetes mellitus existed before be was 
found to have chronic pancreatitis.

According to the record of medical treatment on file, the 
veteran was found to have diabetes mellitus several decades 
after his separation from military service, which included 
service in Vietnam during the Vietnam era.  In February 2001, 
VA received his claim that diabetes mellitus was the result 
of exposure to Agent Orange during Vietnam service from 
January to May 1968.  

The service medical records for his initial period of 
military service are unremarkable for diabetes mellitus, but 
show viral gastroenteritis treated early in 1967 which 
predates the Vietnam service he reported.  The separation 
medical examination in May 1968 showed a normal endocrine 
system and urinalysis, although he did provide a nonspecific 
history of intestinal or stomach trouble and indigestion.  
Subsequent service medical records through June 1968 are also 
pertinently unremarkable.  There was a dental service history 
in 1965 noting he had not had urine sugar or diabetes.  More 
recent service medical records contained unremarkable medical 
examinations in May 1978, September 1979 and July 1983.  

The private hospital records from July 1983 report 
pancreatitis with symptoms during the previous 10 years, and 
no history of diabetes.  It was noted his father had diabetes 
and a pancreatectomy.  The same history of symptoms was 
reported during readmission in July 1984 when he underwent 
cystogastroscopy for pancreatic pseudocyst.  

The service department medical records included a dental 
questionnaire in July 1987 and examinations in July 1987 and 
March 1991 that noted no history of diabetes or other 
endocrine disorder.  Subsequently, in a service medical 
record dated late in 1995 he reported having had an operation 
in 1993 for a "pancreas problem."  

The Deaconess Medical Center report from the veteran's 
admission in December 1992 described him as a known diabetic.  
The inpatient records noted a history of pseudocyst removal 
for pancreatitis secondary to alcohol, and reported that his 
father had a history of pancreas problems and adult onset 
diabetes mellitus.  The report of his February 1993 admission 
noted pancreatitis was proven since "some time in the 
1970's" and he had a diagnosis of probable alcoholic 
pancreatitis, although there was a history to suggest 
familial or hereditary pancreatitis.  It was noted he had 
developed diabetes and required medication since the previous 
June.  A consultant for diabetes reported in March 1993, 
during this admission, that the veteran was diagnosed with 
diabetes mellitus the previous summer.  The endocrine 
assessment was diabetes mellitus secondary to history of 
acute and chronic pancreatitis and recent history of 95 
percent pancreatectomy.  His treating physician reported in 
April 1993 that the veteran was followed for a number of 
years and was a known diabetic who was hospitalized in 
February 1993 with severe chronic pancreatitis.  

Although a VA examiner in April 2001 did not have the claims 
file, the report showed the review included VA medical 
records.  The veteran's history of diabetes developing in the 
early 1990's and the extent of his pancreatectomy and 
previous treatment for a pancreatic pseudocyst was consistent 
with the contemporaneous records.  The examiner reported a 
history of pancreatitis in 1969.  The VA examiner opined that 
the veteran's Type 2 diabetes mellitus may be secondary to 
longstanding pancreatitis with a large amount of pancreas 
resected.  A VA examiner initially reported in October 2002 
that the veteran gave a history of developing diabetes due to 
pancreatic insufficiency of unknown etiology and that the 
insulin dependent status to control diabetes further 
supported the opinion that the diabetes was related to his 
pancreas, although the etiology of the pancreatitis was 
unknown.  However, the examiner amended the opinion stating 
that the lack of previous medical records and unreliable 
history was insufficient evidence to support an opinion 
without resorting to speculation.  

The VA examiner in January 2005, a board certified 
endocrinologist, noted the veteran's history of pancreatitis 
since 1969 was not shown in any medical records.  The 
physician stated the record reviewed indicated the etiology 
of the veteran's pancreatitis was likely a combination of 
alcohol induced and familial in light of the family history 
of his father having adult onset diabetes and pancreatitis.  
The examiner noted there was no record to establish diabetes 
prior to the reported pancreatitis in 1969 and that the first 
suggestion of it was in 1983, with the initial diagnosis 
being made in 1992 prior to the pancreatectomy in 1993.  The 
examiner stated there was no evidence the veteran had 
diabetes mellitus prior to pancreatitis in 1969, that he most 
likely did not have it through the late 1980's, and that the 
definitive diagnosis was made in 1992 after multiple episodes 
of pancreatitis.  The examiner concluded that there was less 
than a 50 percent probability that the veteran had diabetes 
mellitus prior to the history of pancreatitis.  

Initially, the Board observes that in 38 C.F.R. §§ 
3.307(a)(3) and 3.309(a), diabetes mellitus and 
endocrinopathies are chronic diseases subject to presumptive 
service connection if manifested to a compensable degree (10% 
or more) within one year from the date of separation.  In 
this case, there is no competent evidence establishing that 
the veteran suffered from diabetes mellitus until more than 
twenty years after his separation, and there is no competent 
evidence of chronic pancreatitis until well after his 
separation from service.  Thus, his diabetes mellitus or 
pancreatitis may not be presumed service connected by 
applying these provisions.  A reference to pancreatitis is 
pertinent to the issue at hand in view of the competent 
evidence linking diabetes to chronic pancreatitis and 
pancreatectomy.  Although he is not able to prevail through 
invoking the basic provision for presumptive service 
connection, the veteran may also establish service connection 
with competent evidence of direct causation.  See38 U.S.C. § 
1113(b); see also Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed.Cir.1994).  Here, however, there is no medical evidence 
that establishes a link between his diabetes mellitus and his 
time in service on any basis, and the veteran and his 
representative rely on the presumption of service connection 
under section 1116 to establish service connection.

Although it is not asserted that chronic pancreatitis is 
related to service on a direct or presumptive basis, the 
veteran has asserted that the diagnosis of pancreatitis was 
made in 1969, which is in part within the first postservice 
year.  He made this known to a VA examiner in 2001 when he 
was seeking service connection, and the Board observes that 
this history is contradicted in private medical records 
complied prior to seeking service connection.  Therein it was 
reported that chronic pancreatitis was diagnosed sometime in 
the 1970's.  Furthermore, the veteran did not identify any 
treatment provider during this period to validate the history 
of a remote diagnosis.  In addition, contemporaneous military 
medical examinations in 1978 and 1979 show no history or 
clinical evidence of pancreatitis or diabetes, which further 
diminishes the reliability of his assertion of a diagnosis 
much earlier.  The inconsistent history reported to military 
examiners and private physicians reflects poorly on the 
veteran's credibility, and he did not identify treatment 
providers prior to the early 1990's.  The VA endocrinologist 
noted the absence of medical evidence on this point.  
Furthermore, an examiner's obvious reliance on the veteran's 
history does not transform the self reported history into 
competent medical evidence to support the asserted fact of a 
long established medical diagnosis.   See Grover v. West, 12 
Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 Vet. 
App. 406 (1995), holding that self-reported history 
unenhanced by additional comment from an examiner or review 
of relevant records does not constitute competent medical 
evidence.  See also, Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Turning to the presumption afforded for the development of 
Type 2 diabetes mellitus based on Vietnam service, which the 
veteran and his representative rely on to establish service 
connection, the basic elements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e) are satisfied, as the veteran has a 
listed disease and status as a herbicide exposed veteran 
based upon his qualifying service.  Though liberal, the 
presumption is rebuttable.  See 38 U.S.C.A. §§ 1116(a)(1), 
1113; 38 C.F.R. §§ 3.307, 3.309(e).  See also Davis v. West, 
13 Vet. App. 178, 183-84 (1999) (even in cases where a 
disability is presumed service connected because of in-
service exposure...intercurrent cause can rebut the 
presumption of service connection.).  It is provided in 38 
U.S.C.A. § 1113(a) that where there is affirmative evidence 
to the contrary or affirmative evidence to establish that an 
intercurrent injury or disease, which is a recognized cause 
of any of the diseases or disabilities within the purview of 
section 1116, has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities, service connection pursuant to section 1116 
will not be in order.  This presumption is rebutted also when 
there is evidence establishing willful misconduct by the 
veteran.  Although willful misconduct is implicitly raised 
from the record, further discussion is not necessary at this 
time in view of the competent medical evidence against 
service connection.  See Bailey v. Derwinski, 1 Vet. App. 
441, 445 (1991).  Affirmative evidence to the contrary does 
not require a conclusive showing, but such a showing as would 
in sound medical reasoning and in consideration of all 
evidence in the record support a conclusion that the 
condition was not incurred in service.  See38 C.F.R. § 
3.307(d) (2005); Goodsell v. Brown, 5 Vet. App. 36, 42-44 
(1993).  

The veteran is a lay person who has asserted his diabetes 
preexisted chronic pancreatitis.  He is not competent to 
address causation or etiology of his diabetes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA and private medical opinions of 
record associating diabetes mellitus to a preexisting chronic 
pancreatitis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Furthermore, the competent evidence contained in 
medical opinions is affirmative evidence of intercurrent 
disease as the etiology for diabetes which rebuts the 
presumption afforded under section 1116.  The VA examiner in 
2005 opined the likely etiology of the veteran's diabetes was 
familial and alcohol induced and the private evaluation in 
1993 concluded the diabetes was secondary to pancreatitis and 
pancreatectomy.  The VA opinion in 2005 also found that 
diabetes did not preexist pancreatitis, which is consistent 
with earlier opinions.  

In response to the opinion against service connection, the 
appellant did not challenge the specific conclusions with 
competent medical evidence.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  Here the issues of 
intercurrent disease and whether diabetes preexisted chronic 
pancreatitis are medical questions to which lay assertions of 
causation are of no probative value.

The VA medical opinions directed to the diabetes mellitus 
were based upon a consideration of the pertinent record and 
took into account the veteran's history, the information in 
the extensive record of medical treatment beginning in 
military service and more recently for pancreatitis and 
diabetes.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The RO provided 
records to VA examiners and did not limit or constrain the 
review.  See, e.g., Colayong v. West, 12 Vet. App. 524, 535 
(1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994). 

As with any piece of evidence, the credibility and weight to 
be attached to these opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Although the representative questions the VA opinion 
in 2005 and asserts that the opinion has been misinterpreted, 
the VA endocrinologist addressed the crucial questions of 
diabetes mellitus preexisting chronic pancreatitis and the 
likely etiology for the veteran's diabetes and the opinion 
was sufficient in its reasoning to rebut the presumption of 
service connection as it was based upon a careful review of 
the record.  Furthermore the representative's recent argument 
that the evidence does not identify pancreatitis as the cause 
of diabetes also ignores the earlier medical assessment in 
1993 that concluded pancreatitis was the etiology for the 
diabetes.  In addition, there is no medical evidence being 
introduced or identified that supports the appellant's 
argument.  

Thus, the pertinent governing laws and regulations do not 
support a grant of service connection for Type 2 diabetes 
mellitus on any basis, including as secondary to herbicide 
exposure.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim since 
there is no competent evidence to rebut or reasonably 
question the rationale in VA and private opinions that the 
veteran's diabetes mellitus was related to chronic 
pancreatitis or that his diabetes did not preexist his 
pancreatitis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).






ORDER

Service connection for Type 2 diabetes mellitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


